DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 11/24/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103—New by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2, 5-7, 11-13, 15-20, 22-23, 25-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al., (WO99/20238) in view of Rege et al., (WO2014/088572, cited in IDS) and further in view of Baidu (wenku.baidu.com, pub. 10/2011).
Harper et al. teaches oral care compositions comprising an “astringent metal salt” wherein the astringency “is reduced by the addition of a non-ionic polymer”, e.g. “hydroxyethylcellulose” (Abstract).  The compositions also provide “anti-plaque, anti-tartar and anti-odor efficacy” (p. 3, lines 20-22), as per claim 36.  The compositions also increases “the bioavailability of the metallic ion” (p. 4, lines 6-9).
The hydroxyethylcellulose polymers are preferably “from Hercules Inc. under the tradename Natrosol®” and may be present “in an amount from about 0.1% to 2.0%, preferably from about 0.5% to 0.75%, by weight of the composition” (p. 5, lines 4-7), as per claims 1, 4-8.
The compositions additionally comprise “xanthan gum” in an amount “from about 0.1% to about 2.0%, preferably from about 0.5% to about 1.0% by weight of the oral composotions” (p. 5, lines 9-13), as per claims 1, 9-14, 28-30.
Following the prior art teaching, the amount of hydroxyethylcellulose and xanthan gum can be adjusted to fall within the claimed ranges for these compounds.
Astringent metal compounds include “zinc salts, copper salts, and similar metal ion salt known to have antiodor and/or antitartar efficacy”, where specific examples include, but art not limited to, “zinc chloride, zinc sulfate, zinc citrate, zinc acetate, zinc lactate, zinc salicylate and zinc thiocyanate”, which may be present “from about 0.1% to 
The compositions also include fluoride compounds such as “sodium fluoride . . . stannous fluoride”, which may be present from “0.0025% to about 4.0% by weight” (p. 6, lines 9-15), as per claims 25-27; “glycerol, water, ethanol, polyethylene glycol, polypropylene glycol, sorbitol and the like” (p. 7, lines 1-2); silica abrasives such as “Zeodent® (113)”, “SYLOID® or SYLODENT®”, where abrasives may be present “up to about 75.0% w/w of the composition” (Id. lines 11-15), as per claim 15; surfactants, “anionic, nonionic, or amphoteric”, which may be present in amounts “up to about 5% w/w” (p. 8, lines 14-18). Humectants may be present “from about 1.0% to about 75.0% by weight of the oral composition” (p. 8, lines 7-8).
The prior art teaches a specific embodiment of a dentifrice comprising water, sorbitol, sodium fluoride, sodium saccharin, acid saccharin, 0.5000% Zinc Chloride (zinc ion source), sodium benzoate, 23.0000% abrasive silica, titanium dioxide, 1.0000% Hydroxyethylcellulose (nonionic cellulose ether), 1.0000% Xanthan gum (polysaccharide gum), Glycerin, flavor, sodium methyl cocoyl taurate (p. 13, Example 1).
Here the thickening system is 2.0%, as per claim 16, and has a 1:1 ratio of nonionic cellulose ether to polysaccharide gum, as per claims 17-20.  The embodiment possesses the claimed property of a static yield stress greater than bout 20 Pa etc. (claim 32), a drainage time of less than 10 minutes (clm. 33), less than 225 grams of left-overs (clm. 34), loses no more than about 25% of its initial viscosity after one year 

Harper et al. does not teach a basic amino acid in free or salt form.

Rege et al. teaches oral compositions comprising “a zinc ion source, a fluoride ion source, and a basic amino acid” (Abstract), where in the basic amino acid is preferably L-arginine (p. 9, para. [0015], which may be present in an amount “of about 0.5 wt.% to about 20 wt.% of the total compositions weight” (p. 10, para. [0016]), as per claim 1, 22.
Rege et al. “discovered that formulations comprising zinc ions together with fluoride have enhanced stability when placed in combination with a basic amino acid, for example arginine or lysine” (p. 2).
Suitable zinc ion sources include “zinc citrate” and “zinc oxide”, which may be present in “combinations thereof” at “0.1 to 3% for a dentifrice” (p. 3, sec. 1.1), as per claim 21, 23, 24.  Accordingly, it would have been obvious to have about 1.0 wt% zinc oxide, as claimed.

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add a basic amino acid to the compositions of Harper et al. for the advantage of enhancing stability of the zinc and fluoride therein, as taught by Rege et al.


The combination of Harper et al. and Rege et al. does not teach a viscosity or molecular weight for the hydroxyethylcellulose polymers.
Baidu teaches typical viscosity and molecular weights for Natrosol® Hydroxyethylcellulose (HEC) polymers.
Table II provides the viscosity ranges and molecular weight of the ten viscosity types of Natrosol HEC polymers. The table shows Natrosol 250GR having a Brookfield viscosity at 25°C at 2% of 150-400 cps and a molecular weight of 3.0 x 105 (300,000)(Table II), as per claims 1-2.

It would have been obvious to a person having ordinary skill in the art to use an hydroxyethylcellulose polymer having a viscosity at 25°C at 2% of 150-400 cps and a molecular weight of 300,000 as the hydroxyethylcellulose polymer of Harper et al. since Harper et al. teaches use of Natrosol brand hydroxyethylcellulose polymers. 

Response to Arguments
	i) Applicant argues, “that a claimed species or subgenus is encompassed by a prior art genus does not establish prima facie obviousness” (p. 9).
However, “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Skraida v. A.G.Pro, 425 U.S. 273, 283 (1976)).
In this case combinations of zinc and arginine compounds have been shown to be advantageous, according to Rege et al.  Combining zinc compounds with a thickening system comprising hydroxyethylcellulose and xathan gum has also been shown to be advantageous, according to Harber et al. Accordingly, the combination of arginine, zinc, and a thickening system comprising hydroxyethylcellulose and xanthan gum, would have been obvious.

ii) Applicant argues, “As demonstrated in the above table, the compositions with more than 0.25% of non-ionic cellulose (HEC) and more than 0.4% of polysaccharide gum (xanthan gum) are superior to the comparative examples, i.e. have an improved stability corresponding to a reduce loss of viscosity” (p. 11)
Based on applicant’s analysis, the prior art would also possess an improved stability corresponding to a reduced loss of viscosity insofar as it teaches a composition having more than 0.25% of non-ionic cellulose (HEC) and more than 0.4% of polysaccharide gum (xanthan gum) (see Harper et al. at p. 13, Example 1)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 

Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612